Title: To James Madison from William Kirkpatrick, 23 September 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


23 September 1803, Málaga. Encloses a duplicate of his last letter, dated 31 Aug., as well as copies of the charges paid on American and Spanish vessels and a list of ship arrivals from 1 Jan. to 30 June 1803. The schooner Frederic, Capt. Charles H. Seymour, arrived in Málaga on 6 Sept. The ship’s papers indicate that it was captured by a French privateer and condemned at La Coruña by the French consul in 1801 and that it was purchased in July 1801 by Nathaniel Amory of Boston, who sent the ship to Great Britain “with a passavant from Mr Jos Becerra,” U.S. vice-consul. Amory sold the ship in London in September 1801 to Benjamin Hoyt of Albany, who appointed Henry Delano as master. Delano was replaced by Seymour in October 1802. On 23 June 1803 “it appears she was sold, to the aforesaid Seymour.” The ship “has been navigating with no other Papers, for these two years past than Mr. Becerras Certificate,” the appointment by Williams and Erving in London of “the different Captains on the Back of the Bill of Sale,” and a “list of Seamen furnished him in August last by Mr. Jarvis in Lisbon.” Intended to stop these papers and send Seymour to the U.S. for “proper ones,” but after reading JM’s instructions of 1 Aug. 1801, does not find he has the power to do so. Requests JM’s advice on how “to act in Similar Cases.” Captain Bainbridge in the Philadelphia left for Tripoli with one of the schooners. “Commodore Preble remains at Gibraltar, but I do not hear He has yet arranged any thing with the Emperor of Morocco.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp.; marked “(Duplicate)” and misdated 1801; docketed by Wagner “23 Septr. 1803.” Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:1–4.



   
   A full transcription of this document has been added to the digital edition.

